DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 15-17 are pending with claims 10-14 withdrawn as drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.    

Claims 1-6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 2015/0314540) in view of Pribanic (US 2014/0220839), and further in view of Schuepbach et al. (US 2014/0065254), hereinafter Schuepbach.
Claims 1-6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 2015/0314540) in view of Ferguson (US 2016/0096353), and further in view of Schuepbach et al. (US 2014/0065254), hereinafter Schuepbach.
Regarding claims 1, 4-5, and 15, Hesse discloses a method of repairing a FRP composite component (abstract), comprising: (a) introducing a deformable material (“UV-curable matrix material” as in the ref. claim 1) into a repair point of the component (20) (par. 0038-0040, 0042);
(b) positioning a UV lamp (30) (light-emitting device) onto the component (par. 0029, 0042, Fig. 3B) and “mounting” (using the casing structure of par. 0031 having a “flexed attachment section” which is interpreted as an equivalent to a “suction cup” [claim 4] as illustrated in Fig. 3B) the lamp, such that the lamp can be released from the structure;
(c) irradiating (and inherently heating as a result) the material to cure the deformable material with light from the UV lamp (par. 0040). 
Hesse does not explicitly disclose the claim limitations relating to the flexibility of the UV lamp source as is recited in claim 1, where the source is configured to conform at least in part to the component (or ‘directly on’ – within 15 cm of -  the deformable material as in claims 5 and 15). 
However, Pribanic discloses a similar type of curing/bonding system for thermosetting resins, and uses series of flexible UV light sources (Pribanic, Fig. 4 and 5B) showing UV light sources being placed directly onto a surface with a resin in order to bond them together. As is 
One of ordinary skill in the art would have found the flexible light source useful in the process of Hesse above, because as discussed by Pribanic, par. 0013, this arrangement allows for an advantage of allowing the filaments to better spread out the light that is to activate the adhesive (or in other words, ‘cure the resin’) across the total area due to the filament light source, as opposed to a lamp as in Hesse. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above from Hesse to further specify that the light source is flexible such that it is configured to conform to the surface of a component as is claimed. 
Additionally or alternatively to ‘Pribanic’ above, Ferguson discloses a substantially similar system to that of Pribanic. In Ferguson’s disclosed system, there is also a flexible light source used for bonding a UV-curable resin in a composite structure (Ferguson, Fig. 1, par. 0011, 0027-0028, 0030), where the reference explains that the light source may be placed on the surface (Fig. 1) or between layers (e.g., Figs. 2 and 4). However, the embodiment showing the light source (as fully shown in Fig. 3) on the surface (conforming to the surface in Fig. 1), demonstrating that such a light source was known in the art for purposes of curing a UV-curable material. 
One of ordinary skill in the art would have readily found Ferguson’s flexible light arrangement useful for the “base” process above (Hesse) where Hesse discloses a “base” process of repairing a composite component and uses a UV lamp placed close to the surface being treated. Ferguson’s arrangement allows for the light source to be placed closer to the area it is going to treat. Therefore, it would have been obvious to one of ordinary skill in the art before the 
The combinations of Hesse/Pribanic or Hesse/Ferguson as discussed above do not explicitly disclose the independent control of the curing lights as to produce varying levels of light as is recited in the claims. However, Schuepbach discloses a similar curing apparatus (Fig. 2) for curing resin with a plurality of LED light sources (30) (Fig. 2) (Schuepbach, par. 0028-0030) that vary both the wavelength and the power of individual light sources (noncontiguous LED arrays), with each array being set based on one or more of the characteristics of the resin to be cured (par. 0030). As such, Schuepbach demonstrates that the power of each of the light sources would have been recognized by one of ordinary skill in the art as result-effective upon the resin being cured, and thus would have had a clear motivation to have modified each individual light source as to cure each resin being used appropriately at a given location. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the independent light sources’ power is varied, as is claimed. 
Regarding claim 2, Hesse/Pribanic/Schuepbach or Hesse/Ferguson/Schuepbach as discussed above (hereinafter ‘modified Hesse’) discloses the subject matter of claim 1 and further discloses that the source of light is a UV lamp (30) (Hesse, Fig. 3B, par. 0040) which is a “radiator” under the term’s broadest reasonable interpretation. 
Regarding claim 3, modified Hesse as discussed above in claim 1 further discloses, referring to Hesse, a light source with a casing (Fig. 3B), also, referring to Pribanic, Fig. 4 and par. 0014, the plurality of light sources made up of fibers woven into a mesh or mat structure. 
Therefore, in view of the above, it would have been obvious to the ordinary artisan to have duplicated the light sources as an alternate means of providing light to the substrate, as is shown by Ferguson/Pribanic, as a substitute for the lamp of Hesse, since both lamps are used in order to cure the same types of resin and so there would be a reasonable likelihood of success from any duplication of the light sources, as to affect the curing. 
Regarding claim 6, modified Hesse/Ferguson/Schuepbach or Hesse/Pribanic/Schuepbach discloses the subject matter of claim 1 as discussed above. 
It is further noted that without a power source of some sort, the light-emitting device would not be able to be operated, and therefore, the inclusion of a power source would be either inherent or clearly obvious to one of ordinary skill in the art. Such a power source would also inherently be mobile (movable) or stationary as in the claim because all physical elements are inherently movable or stationary.
Furthermore, given that including a power source for operating the light is either inherent or clearly obvious, one of ordinary skill in the art would have recognized that a (well-known source) battery would have been suitable for powering the light. Therefore, it would have been obvious to one of ordinary skill in the art to have selected a battery for powering the light as is claimed. 
Additionally or alternatively, Schuepbach further discloses the power source (par. 0032 – electrical circuit, and par. 0034 - battery) adapted to power the LED light source at a predetermined voltage/current, further demonstrating that this concept was known in the art before the effective filing date of the claimed invention. As such, one of ordinary skill in the art 
Regarding claim 17, modified Hesse discloses the subject matter of claim 3, and further discloses at least two wavelengths as noted above (Schuepbach, par. 0029 – ‘one or more specific bands’ of UV light would read upon this limitation).  
Claims 7-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 2015/0314540) in view of [Ferguson (US 2016/0096353)/Pribanic (US 2014/0220839)] and Schuepbach (US 2014/0065254) as applied to claim 1 above, and further in view of Safai et al. (US 2013/0037198), hereinafter Safai.
Regarding claim 7, modified Hesse discloses the subject matter of claim 1 above but does not disclose the use of a controller for controlling the different aspects of the system during the process. However, it has been held that the automation of an otherwise manual process supports a case of prima facie obviousness. Therefore, in order to automate the process above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above process to add a controller and programmed it to perform the steps of the process.
However, additionally or alternatively, Safai discloses a method of curing a composite structure that uses an automated controller to cure a repaired section of material (Safai, par. 0052, 0055), demonstrating that this was known in the art for controlling the curing of a composite structure. Hesse discloses a “base” process of repairing a composite component, while Safai discloses an “improved” process that has been improved in the same way as the claimed invention in that Safai includes a controller. 

Regarding claims 8-9 and 16, modified Hesse discloses the subject matter of claim 1 as discussed above but does not explicitly disclose measuring a temperature or storing a control parameter with a measured temperature as recited in these claims. 
However, Safai discloses a similar method of curing a composite component that uses an automated controller (Safai, par. 0052) in conjunction with sensor data (Safai, par. 0057, 0071) that is designed to take a broad measurement of temperature data over the given area for indicating the temperature of the curing. Because the sensor is designed to take temperature data over the whole area, it inherently or obviously would also measure at least some of the energy reflecting off of the object as light [claim 16], since it is included in the sensed area (Safai, par. 0101-0102, Fig. 8 describes an infrared camera which is used to measure the temperature).
Hesse discloses a “base” process of repairing a composite component, while Safai discloses an “improvement” to a process of repairing a composite component, that is similar to the claimed invention in that it includes a sensor system for obtaining enhanced temperature data regarding the component being repaired, in order to use the data within a controller to make logical decisions regarding the curing parameters (Safai, par. 0038, 0057-0058). 
One of ordinary skill in the art would have recognized that such a step of measuring the temperatures of the object and surrounding area, could have been used as part of a feedback controller system (which means that data is stored and used with a control parameter as in claim 9) as described in Safai (par. 0058), for the predictable result of obtaining a process with a higher level or higher degree of control over the process parameters with the enhanced temperature data. 
Safai also notes in par. 0038 that the temperature surrounding the component/target area is also important to regulate in order to ensure that these areas do not structurally weaken or are otherwise caused to cure improperly with the repair in place. Therefore, in order to better regulate the temperature of the object being repaired, it would have been obvious to one of ordinary skill in the art to have measured the temperature of the object and surrounding areas, using a sensor system as described in Safai, for the advantage of being able to measure and adjust specific process parameters such as the curing mechanism/light using the data obtained by the sensor system, in order to adjust the target curing parameters. 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive/moot in view of the updated rejections above. The newly-applied Schuepbach reference is believed to teach the asserted missing limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742